Citation Nr: 1512258	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-10 212	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1961 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Regional Office (RO) in Lincoln, Nebraska.  

FINDING OF FACT

The competent medical and other evidence of record is in equipoise as to whether the Veteran's bilateral hearing loss was caused by acoustic trauma during his military service.

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  The VCAA applies in the instant case.  However, the Board's grant of service connection for bilateral hearing loss herein represents a complete grant of the benefit sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.
Law and Analysis

The Veteran seeks service connection for bilateral hearing loss that he contends had its onset during service as a result of exposure to excessive noise.

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Certain chronic diseases, such as other organic diseases of the nervous system are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR § 3.309(a).  See M21-1MR III.iv.4.B.12.a.

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is a qualifying chronic disease under 38 C.F.R. § 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.; Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159. 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Turning to the evidence of record, the Board finds that there is no controversy in this case as to whether the Veteran was exposed to noise trauma in service.  His DD-214 shows that he served as a flight equipment man, a military occupational specialty (MOS) likely associated with noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  Therefore, the Veteran's account of in-service noise exposure appears credible and consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  Moreover, the Board notes that the RO has already conceded in-service noise exposure in its November 2013 grant of service connection for tinnitus based on such exposure.  

The question remains as to whether the Veteran has bilateral hearing loss that is associated with his now conceded in-service noise exposure.  A finding or diagnosis of hearing loss is not shown in the Veteran's service treatment records, including his April 1966 separation examination.  There is also no medical evidence suggesting that sensorineural hearing loss was diagnosed within the one-year presumptive period after service.  38 C.F.R. §§ 3.307, 3.309 (2014). 

In his claim for service connection, the Veteran did not list any dates of medical treatment or evaluation for hearing loss at any time immediately following service separation.  See VA Form 21-526, received in July 2012.  In fact, there are no pertinent clinical records associated with the claims file until an August 2012 VA audio examination report almost 50 years later.  At that time the Veteran reported exposure to noise from guns, hand grenades and plastic explosives while stationed at Camp Pendleton.  He was also exposed to engine noise from helicopters and other air craft without hearing protection.  After military service, he was exposed to additional noise in his civilian occupation as a mechanic, but wore hearing protection when using loud tools and equipment.  

On audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
60
70
LEFT
30
30
40
65
70

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  These hearing thresholds meet the criteria of disability under VA regulations.  38 C.F.R. § 3.385.  The Veteran was noted to have bilateral sensorineural hearing loss.

After reviewing the claims file in its entirety, taking a detailed history of the Veteran's military service (including the reports of noise exposure), the audiologist concluded that the Veteran's current hearing impairment was less likely than not related to his service, including military noise exposure.  She referred to the Veteran's military separation audio evaluation noting that it was within normal limits.  Citing to medical references she explained that noise induced hearing loss occurs immediately and does not have delayed onset.  She found that the Veteran's hearing loss was related to presbycusis (changes in hearing related to the natural aging process) and to nonmilitary noise exposure (such as working as a tractor mechanic for 30+ years).  The VA audiologist reiterated her opinion in addendum reports added in October 2012 and April 2014.  

The VA opinions are considered highly probative as they are based upon a complete review of the claims file and supported by detailed rationale.  The VA audiologist considered the Veteran's relevant medical and other history, aside from the results of her personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  She also cited to medical literature in support of her conclusion.  As a result, she was able to fully address the salient question as to the origin of the Veteran's current hearing loss and its relationship to military service.

However also of record are medical opinions from two private examiners who concluded that it was at least as likely as not that the Veteran's hearing loss was the result of the loud noise he was exposed to during his military service without the aid of hearing protection.  See Medical Opinions from C. Reichert, dated September 21, 2012 and K. Fahrenbrook, AuD. CCC-A, dated August 9, 2013.  Both examiners gave opinions which support the Veteran's claim.  In giving their opinions, they each drew from the evidence of record and supported their conclusions.  Significantly, nothing within their reports is directly contradictory.  The opinions relate directly to this Veteran, and consider both his assertions and documented history.  As such, the Board affords these private medical opinions significant probative value as well.

In this regard, the Board recognizes that there is inconsistent evidence as to whether the Veteran's current hearing loss is related to service.  The unfavorable evidence in this case consists of the service treatment records which are entirely negative for complaints of hearing loss and the almost 50-year period during which the Veteran did not seek or require any form of treatment or evaluation for hearing loss.  On the other hand, the record also contains favorable evidence in the form of the Veteran's credible account of his likely exposure to some degree of acoustic trauma during service (as is confirmed by his military duties) and his competent descriptions of hearing loss since service (assertions that he is considered competent to make).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Board is also faced with dueling medical opinions, all of which the Board affords equal probative value.  The VA audiologist acknowledged the Veteran's history of in-service noise exposure, but then determined that it was not the precipitant of his hearing loss, whereas both private examiners link the Veteran's hearing loss to in-service noise exposure, which is the apparent cause of his service-connected tinnitus.  In this regard, the Board notes that the professional qualifications of the medical providers are evenly matched.  Having weighed the evidence both in support of and against the claim, the Board finds that the evidence is in approximate balance.  Therefore, the evidence is in relative equipoise as to whether or not the Veteran's hearing loss is related to service, and resolving resolve all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


